USCA11 Case: 20-12925    Date Filed: 02/04/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12925
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:14-cr-80061-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JEFFREY EMIL GROOVER,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 4, 2021)

Before WILSON, TJOFLAT, and ANDERSON, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-12925           Date Filed: 02/04/2021      Page: 2 of 9



      Jeffrey Emil Groover, a federal prisoner, appeals the district court’s denial of

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by Section 603(b) of the First Step Act of 2018. 1 On appeal, Groover argues that

the district court abused its discretion in denying his motion for compassionate

release because: (1) it erroneously denied release based solely on an assessment of

the 18 U.S.C. § 3553(a) factors as they existed when it originally sentenced him in

2014, instead of when he filed his motion in 2020; (2) it rejected his request for

compassionate release despite having granted the requests of other prisoners who

were similarly situated to him, in violation of his equal protection and due process

rights; and (3) it refused to apply the correct legal standards to his alternative

request for a judicial recommendation to the Federal Bureau of Prisons (“BOP”)

for his home confinement.

      We have not issued a published opinion stating the standard of review for a

district court’s denial of a prisoner’s motion under 18 U.S.C. § 3582(c)(1)(A), or

for any findings made in the consideration of such a motion. We review a district

court’s denial of a sentence reduction under the similarly worded § 3582(c)(2),

however, for an abuse of discretion. United States v. Webb, 565 F.3d 789, 792

(11th Cir. 2009); see also 18 U.S.C. § 3582(c)(2). Furthermore, both Groover and



      1
          Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).


                                                2
          USCA11 Case: 20-12925         Date Filed: 02/04/2021    Page: 3 of 9



the United States stated in their briefs that “abuse of discretion” is the appropriate

standard of review for this appeal and have argued this case accordingly. Thus,

because Groover has not argued for a different standard, we review the district

court’s denial of his motion solely for an abuse of discretion.

      In 2018, Congress enacted the First Step Act, which among other things

amended 18 U.S.C. § 3582(c)(1)(A) to increase the use and transparency of

compassionate release of federal prisoners. See First Step Act § 603. The new

version of the statute provides that:

      “[T]he court, upon motion of the Director of the [BOP], or upon motion
      of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the [BOP] to bring a motion
      on the defendant’s behalf . . . may reduce the term of imprisonment . . .
      after considering the factors set forth in [§] 3553(a) to the extent that
      they are applicable, if it finds that extraordinary and compelling reasons
      warrant such a reduction[.]”

18 U.S.C. § 3582(c)(1)(A). In addition to considering the § 3553(a) factors, the

district court also must find that a sentence reduction is consistent with applicable

policy statements issued by the U.S. Sentencing Commission. Id.

      Under § 3553(a), a district court’s sentence must be sufficient, but not

greater than necessary, to achieve the goals of sentencing, which are: (1) reflecting

the seriousness of the offense, (2) promoting respect for the law, (3) providing just

punishment, (4) deterring future criminal conduct, (5) protecting the public, and (5)

providing the defendant with any needed training or treatment. 18 U.S.C.


                                            3
          USCA11 Case: 20-12925        Date Filed: 02/04/2021    Page: 4 of 9



§ 3553(a). The district court also must consider the nature and circumstances of

the offense, the defendant’s history and characteristics, the kinds of sentences

available, the Sentencing Guidelines, any pertinent policy statement, the need to

avoid disparate sentences for defendants with similar records, and the need to

provide restitution to any victims. Id.

      In situations where consideration of the § 3553(a) factors is mandatory, the

district court does not need to state on the record that it has considered each factor

individually, nor is it required to discuss every one of them. United States v.

Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). Instead, an acknowledgement by

the court that it has considered the § 3553(a) factors is sufficient. United States v.

Turner, 474 F.3d 1265, 1281 (11th Cir. 2007). A sentence may be affirmed so

long as the record indicates that the court considered a number of the factors. See

United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (affirming appellant’s

sentence because, even though the district court did not discuss each of the

sentencing factors, the record showed that it considered several of them).

Moreover, the weight given to any of the § 3553(a) factors is committed to the

district court’s sound discretion. United States v. Croteau, 819 F.3d 1293, 1309

(11th Cir. 2016). Even so, a district court abuses its discretion when it (1) fails to

afford consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error


                                           4
          USCA11 Case: 20-12925       Date Filed: 02/04/2021    Page: 5 of 9



of judgment in considering the proper factors. United States v. Irey, 612 F.3d

1160, 1189 (11th Cir. 2010) (en banc).

      The policy statements of the U.S. Sentencing Commission applicable to

Groover’s motion are found in U.S.S.G. § 1B1.13, which requires the district court

to determine that “the defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g),” before reducing a federal

prisoner’s sentence. See U.S.S.G. § 1B1.13; id., comment. (n.1). Under § 3142(g),

district courts must consider the following factors in determining the danger a

defendant poses: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the individual; (3) the history and characteristics of

the individual, including his past conduct, criminal history, and health; and (4) the

nature and seriousness of the danger that would be posed by the individual’s

release. 18 U.S.C. § 3142(g).

      Separate from the federal courts’ power to grant a prisoner’s motion for

compassionate release, the Director of the BOP has independent authority to “place

a prisoner in home confinement for the shorter of 10 percent of the term of

imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). And due to

the COVID-19 pandemic, the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”) currently permits the BOP to “lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home confinement”


                                          5
          USCA11 Case: 20-12925        Date Filed: 02/04/2021    Page: 6 of 9



under 18 U.S.C. § 3624(c)(2) as the Director determines appropriate. CARES Act,

Pub. L. 116-136, Div. B, Title II, § 12003(b)(2). Neither § 3624(c)(2) nor the

CARES Act, however, give the judiciary any authority to grant an inmate’s request

for home confinement. See 18 U.S.C. § 3624(c)(2); CARES Act, Pub. L. 116-136,

Div. B, Title II, § 12003(b)(2).

      In this case, contrary to Groover’s assertions, the district court clearly

evaluated the § 3553(a) factors in light of Groover’s current circumstances, not his

circumstances at the time of his original sentencing. The district court considered

Groover’s current health problems as well as the unprecedented dangers posed by

the COVID-19 pandemic, but it nonetheless found that compassionate release on

home confinement was inappropriate because “[a]n ankle bracelet would not

prevent Groover from continuing his fraudulent ways.” The district judge that

decided Groover’s motion was the same judge that presided over his trial and

handed down his original sentence. As such, the district court did not need to

restate its § 3553(a) analysis from that time. Rather, it was sufficient for the

district court to say as it did that, despite Groover’s recently developed illnesses, a

sentence reduction in this case “would not promote respect for the law or act as a

deterrent.” This determination was not an abuse of discretion, particularly given

Groover’s long history of returning to crime after serving time in prison.




                                           6
          USCA11 Case: 20-12925       Date Filed: 02/04/2021   Page: 7 of 9



      Groover’s constitutional arguments also lack merit. The Equal Protection

Clause of the Fourteenth Amendment generally requires the government to treat

“similarly situated” persons alike. City of Cleburne, Tex. v. Cleburne Living Ctr.,

473 U.S. 432, 439, 105 S. Ct. 3249, 3254 (1985). But the record on appeal shows

that there were ample reasons, unique to Groover’s case, for the district court to

deny Groover’s request for compassionate release despite previously having

granted the requests of other sick inmates. The district court acknowledged that it

had granted compassionate release to other prisoners, over the objections of the

BOP and the United States, “when there [were] truly extraordinary and compelling

reasons shown and the § 3553(a) factors support[ed] release,” but it nonetheless

found after considering Groover’s particular circumstances that “this is not such a

case.” We accordingly conclude that the district court did not treat “similarly

situated” persons differently in violation of the Equal Protection Clause.

      As for the Due Process Clause, Groover cites no authority to support his

argument that this provision of the Constitution entitles him to compassionate

release. “The fundamental requirement of due process is the opportunity to be

heard ‘at a meaningful time and in a meaningful manner.’” Mathews v. Eldridge,

424 U.S. 319, 333, 96 S. Ct. 893, 902 (1976). At most, then, the Due Process

Clause entitled Groover to have his request fully heard and ruled upon under the

appropriate legal standards. For the reasons already stated above, we conclude that


                                          7
          USCA11 Case: 20-12925        Date Filed: 02/04/2021    Page: 8 of 9



the district court applied the correct standards to Groover’s motion and reached a

reasonable decision.

      Finally, Groover has not shown that he was entitled to a recommendation of

home confinement from the district court to the BOP. It is undisputed that the

authority to place a prisoner in home confinement rests solely with the BOP rather

than the judiciary. And while federal law permits district courts to make the type

of recommendation that Groover requested, see 18 U.S.C. § 3621(b)(4), any such

recommendation would have been non-binding. Groover has not pointed to any

authority establishing a particular standard that district courts must use when

deciding whether to recommend a particular type of confinement for a prisoner,

despite his assertions that his district judge applied the wrong legal standard.

Consequently, we are satisfied that the district court’s reluctance to substitute its

judgment for that of the BOP, as well as its finding that the § 3553(a) factors did

not support Groover’s release, were proper reasons to deny Groover’s request for a

judicial recommendation.

      In summary, the district court did not abuse its discretion in denying

Groover’s motion for compassionate release because the court explicitly

referenced, adequately considered, and reasonably weighed the § 3553(a) factors in

denying his motion. As for Groover’s other contentions, he cites no authority in

support of his constitutional arguments, and the district court appropriately


                                           8
         USCA11 Case: 20-12925     Date Filed: 02/04/2021   Page: 9 of 9



declined to issue a recommendation of home confinement to the BOP.

Accordingly, we affirm.

      AFFIRMED.




                                       9